MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Sep 09 2019, 9:16 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deborah Markisohn                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

K.C.,                                                    September 9, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-341
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark Jones, Judge
Appellee-Petitioner.                                     The Honorable Gary Chavers,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D15-1811-JD-1292



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-341 | September 9, 2019            Page 1 of 7
                                Case Summary and Issue
[1]   K.C. was adjudicated a delinquent for committing burglary, a Level 4 felony if

      committed by an adult. K.C. appeals his adjudication, raising one issue for our

      review: whether the State’s evidence is sufficient to prove his identity as the

      perpetrator of the crime beyond a reasonable doubt. Concluding K.C.’s identity

      was proved by sufficient evidence, we affirm.



                            Facts and Procedural History
[2]   The facts most favorable to the juvenile court’s judgment are that Lori Radford

      and her children, including fifteen-year-old L.S. and sixteen-year-old D.S.,

      returned to their home in Indianapolis around noon on August 24, 2018, after

      having been gone for several hours. L.S. and D.S. went to the backyard and

      saw two people inside the house: K.C., whom L.S. has known since

      kindergarten, and another man, later identified as Brendan Bodie, whom L.S.

      and D.S. had met before through K.C. Bodie was holding a television. K.C.

      and Bodie started to run when D.S. yelled, “Hey!” Transcript of Evidence,

      Volume II at 24.


[3]   As Radford was getting her baby out of the car, L.S. came running back to the

      front of the house yelling, “Mom there’s someone robbing us. Somebody’s in

      the house.” Id. at 7. Radford called 911. As she stood facing the front of her

      house so she could describe to the 911 operator what was happening, she saw

      “[K.C.] come out [a] side window” and another man run out the front door. Id.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-341 | September 9, 2019   Page 2 of 7
      at 8. L.S. and D.S., who had also returned to the front of the house, also saw

      K.C. climbing out a window on the side of their house. See id. at 17, 24. Both

      men ran toward Radford in order to get to a car parked in the cul-de-sac. As

      K.C. ran past Radford, she said, “Oh my God, twin, really? You gonna break

      in my house?” Id. at 8. K.C. was able to get into the waiting car despite L.S.

      and D.S.’s efforts to stop him. Bodie was not so lucky, as the car drove away

      before he could get to it, and L.S. and D.S. fought with him until police arrived.


[4]   Once officers arrived and Radford was able to hang up with 911, she called

      K.C.’s mother to let her know what was going on. L.S., D.S., and K.C. “used

      to be cool . . . used to hang out all the time.” Id. at 25. K.C. had visited the

      Radford home as recently as four or five days before this incident, but he had

      not been invited or given permission to be in the house on this day. K.C. has a

      twin brother, K’S.C., who “look[s] like him[.]” Id. at 19. K’S.C. was on house

      arrest on August 24, 2018.


[5]   When Radford was allowed back into her house, she noticed that bedroom

      doors and at least one window that had been closed when she left home that

      morning were now open, a television had been unplugged and moved from the

      fireplace to the floor by the patio door, and “everything was just a mess.” Id. at

      20. Radford later discovered that an old cell phone was missing.


[6]   The State filed a delinquency petition alleging K.C. had committed an act that

      would constitute burglary, a Level 4 felony if committed by an adult. A fact-

      finding hearing was held on December 3, 2018, at which time Radford, L.S.,


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-341 | September 9, 2019   Page 3 of 7
      and D.S. all testified that K.C. was the person they had seen climbing out a

      window of their house on the day in question and identified him in court as the

      perpetrator. K.C. denied he was involved in the burglary. The juvenile court

      entered a true finding, and K.C. now appeals.



                                 Discussion and Decision
                                     I. Standard of Review
[7]   When reviewing claims of insufficient evidence in a juvenile adjudication, we

      apply the same sufficiency standard as in other criminal cases. K.W. v. State,

      984 N.E.2d 610, 612 (Ind. 2013). We consider only the probative evidence and

      reasonable inferences supporting the juvenile court’s judgment. Drane v. State,

      867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh the evidence or judge

      witness credibility and will affirm the adjudication unless no reasonable fact

      finder could find the elements of the crime proven beyond a reasonable doubt.

      Id. Evidence is sufficient if an inference may be reasonably drawn from it to

      support the judgment. Id. at 147.


                                    II. Evidence of Identity
[8]   K.C. concedes the Radfords’ home was burglarized on August 24, 2018, and he

      further concedes the evidence establishes either he or his twin brother was

      involved. See Brief of Appellant at 11, 15. At the fact-finding hearing, K.C.

      denied he had anything to do with the burglary. See Tr., Vol. II at 31. K.C.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-341 | September 9, 2019   Page 4 of 7
      argues there is insufficient evidence to support the true finding because the State

      failed to prove he, rather than his identical twin, committed the act in question.


[9]   First, K.C. points to instances during the fact-finding hearing when K’S.C.’s

      name was used, instances K.C. alleges show Radford, L.S., D.S., and even the

      State may have confused the twins. For instance, when questioning L.S. about

      the incident, the prosecutor asked, “[D]o you remember what [K’S.C.] was

      wearing?” Tr., Vol. II at 19. However, it is clear from context and from the

      ensuing questions that K.C. was the intended reference. See id. (State asking,

      “[H]ow do you know it was [K.C.] and not his brother?”). Even K.C.

      acknowledges that he and his brother “have names which are very similar and

      sound alike.” Br. of Appellant at 12. K.C. also points out that when Radford

      was asked if she remembered giving police K’S.C.’s name during the

      investigation, Radford testified that she told the police that K.C.’s mother told

      her “to be sure that I said it’s [K.C.], because [K’S.C.’s] on house arrest already

      in enough trouble.” Tr., Vol. II at 13.1 K.C. posits this request “may have

      prompted Radford to select K.C. over K’S.C. Radford’s decision in turn, may

      have prompted L.S. and D.S. to identify K.C. rather than K’S.C.” Br. of




      1
        In its brief, the State characterizes this conversation as follows: “K.C.’s mother asked which son Radford
      saw, because she knew that her other son, K.S.C., was at home on house arrest. Radford confirmed that it
      was K.C.” Brief of Appellee at 6. Although this testimony was not crucial to our decision, K.C.’s point in
      his reply brief that the State mis-characterized this conversation to make it seem as though K.C.’s mother
      confirmed K’S.C. was in fact at home at the time of the incident is well-taken.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-341 | September 9, 2019                   Page 5 of 7
       Appellant at 14. However, Radford, L.S., and D.S. were all unequivocal in

       identifying K.C. during the fact-finding hearing as the person they saw that day.


[10]   Second, K.C. identifies evidence the State could have introduced that would

       have “more definitively” established his identity, such as fingerprints from the

       window frame. Id. But consideration of other evidence the State could have

       offered is not relevant to our review of whether the evidence the State did offer

       was sufficient. And we conclude that it was.


[11]   Identification testimony need not necessarily be unequivocal to sustain a

       conviction. Heeter v. State, 661 N.E.2d 612, 616 (Ind. Ct. App. 1996). Identity

       of the perpetrator may be established entirely by circumstantial evidence and

       logical inferences therefrom. Bustamante v. State, 557 N.E.2d 1313, 1317 (Ind.

       1990). Evidence need not overcome every reasonable hypothesis of innocence

       to be sufficient to support a conviction. Sallee v. State, 51 N.E.3d 130, 133 (Ind.

       2016). Radford, L.S., and D.S. all positively identified K.C. as the person they

       saw exiting their home through a window. L.S. and D.S. were with K.C. just a

       few days before the burglary, and each testified they were close enough to the

       perpetrator to see his face during this incident. See Tr., Vol. II at 19, 25. We

       agree with the State that this is ample evidence from which the juvenile court

       could have inferred beyond a reasonable doubt that K.C. committed the

       charged act.


[12]   K.C.’s arguments on appeal are merely requests for this court to disregard the

       evidence most favorable to the verdict and instead reweigh the evidence in his


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-341 | September 9, 2019   Page 6 of 7
       favor. This we cannot do. See Drane, 867 N.E.2d at 146. The fact-finder is the

       sole judge of the credibility of the witnesses and the weight to be given to the

       evidence. Id. at 146-47. The State presented sufficient evidence that K.C. was

       one of the men who broke into and entered the Radfords’ house with the intent

       to commit theft, and we affirm his adjudication as a delinquent for committing

       an act that would have been burglary if committed by an adult.



                                               Conclusion
[13]   Sufficient evidence supported the juvenile court’s finding that K.C. committed

       the charged act. Accordingly, the judgment of the juvenile court is affirmed.


[14]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-341 | September 9, 2019   Page 7 of 7